In view of the judgment rendered, the disposition made of the demurrer to the counterclaim is immaterial.
We assume, but only for the purposes of this case, that judgment might properly have been rendered for the plaintiff, *Page 457 
under the complaint as it stands, if the facts found by the court are sufficient to entitle her to any equitable relief. Assuming this, it seems to us that the facts found are plainly insufficient to support any judgment for the plaintiff. The finding not only negatives the agreement alleged in the complaint, but it also negatives any agreement susceptible of enforcement at law or in equity. The plaintiff, possessed of $20,000, and the defendant, who was her niece and also heir to $53,000 (then only sixteen years old), were desirous of investing some $28,000 in a lot and dwelling-house. The guardian of the niece and of her property forbade the investment so far as she was concerned. The aunt then entered upon the investment for herself. She could not involve the niece by borrowing money of the guardian instead of another person. If such an investment proved profitable the niece could not compel her aunt to share with her the profits; if it proved unprofitable the aunt could not compel the niece to share with her the loss. The investment by the aunt independent of her niece, and the loan transaction with the guardian for the purpose of carrying out this independent investment, are apparent from the finding. The separate and not altogether concurring expectations and intentions of each, as to their future relations and possible arrangements in respect to the aunt's investment, did not constitute an agreement; and were far too indefinite to support any equities in favor of the plaintiff, even if a court of equity, in view of the relation of confidence and trust indicated in the finding, would entertain her complaint.
The argument of the plaintiff deals so largely with a condition inconsistent with the finding, that there is some difficulty in apprehending the precise claim urged in respect to the facts as they appear of record. Apparently the claim is that the expectations and intentions entertained by the parties, respectively, in some way gave to the niece her aunt's property, which equity will not allow her to retain without giving some effect to her intentions; or that the conduct of the niece has led the aunt into expenditures beneficial to her niece, and that the retention of such benefit is a fraud which *Page 458 
furnishes ground for equitable relief. A radical trouble with this claim is that the assumption that these intentions operated to vest any property of the aunt in the niece is wholly unwarranted by the finding, and the minority of the niece renders any inquiry into her conduct unimportant.
The plaintiff also urges that the answer of the defendant admits the allegation of the complaint, that the plaintiff's whole property consists in the amount she has invested in the dwelling-house and the other land covered by the mortgages, and that she has no funds with which to redeem and will be reduced to penury unless the court grants her equitable relief. It would seem that this admission involves the fact that the present value of the dwelling-house, together with the other land owned, substantially amounts to no more than the $16,000 borrowed, with accrued interest. But however unfortunately the investment may have turned out, there is no ground for compelling the niece to share the loss of an improvident investment which her guardian has protected her from making. If the investment has really proved as foolish as this admission of the pleadings would indicate, the most that can be said for the plaintiff is that she suffers in part from counting on the present intentions and generous impulses of a girl of sixteen, who looks upon her as a mother and places in her implicit confidence, without taking into account the possible intervention and counteracting influence of marriage and maternity.
There is in truth no controverted question of law involved in this case; the principles of equity invoked by the plaintiff have no application to the facts of the finding.
   There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.